      Case 5:18-cv-02813-EJD Document 285-1 Filed 02/02/21 Page 1 of 2



 1   PENELOPE A. PREOVOLOS (SBN 87607)
     PPreovolos@mofo.com
 2   CLAUDIA M. VETESI (SBN 233485)
     CVetesi@mofo.com
 3   CAMILA A. TAPERNOUX (SBN 299289)
     CTapernoux@mofo.com
 4   MORRISON & FOERSTER LLP
     425 Market Street
 5   San Francisco, California 94105-2482
     Telephone: (415) 268-7000
 6   Facsimile: (415) 268-7522

 7   Attorneys for Defendant
     APPLE INC.
 8

 9                                UNITED STATES DISTRICT COURT

10                             NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN JOSE DIVISION

12

13                                                     Case No. 5:18-cv-02813-EJD

14 IN RE: MACBOOK KEYBOARD                             DECLARATION OF CLAUDIA M. VETESI
   LITIGATION                                          IN SUPPORT OF APPLE INC.’S
15                                                     UNOPPOSED ADMINISTRATIVE
                                                       MOTION TO SEAL THE COURTROOM
16                                                     FOR HEARING ON CLASS
                                                       CERTIFICATION AND DAUBERT
17                                                     MOTIONS [ECF NOS. 229, 238, 239]

18
                                                       Hearing Date:        February 4, 2021
19                                                     Time:                9:00 A.M.
                                                       Judge:               Hon. Edward J. Davila
20                                                     Ctrm:                4 – 5th Floor

21

22

23

24

25

26

27

28

     VETESI DECL. ISO APPLE’S UNOPPOSED ADMIN. MTN. TO SEAL THE COURTROOM
     CASE NO. 5:18-CV-02813-EJD
     sf-4418454
      Case 5:18-cv-02813-EJD Document 285-1 Filed 02/02/21 Page 2 of 2



 1   I, Claudia M. Vetesi, hereby declare as follows:

 2          1.      I am a partner in the law firm of Morrison & Foerster LLP, counsel of record for

 3   Defendant Apple Inc. in this action. I am a member in good standing of the Bar of the State of

 4   California, and I am admitted to practice before this Court. I make this declaration in support of

 5   Apple’s Administrative Motion to Seal the Courtroom for the Hearings on Class Certification

 6   Daubert Motions. I have personal knowledge of the facts set forth in this Declaration and, if

 7   called as a witness, I could and would competently testify to them.

 8          2.      On January 29, 2021, I met and conferred with Plaintiffs’ counsel Steven Schwartz

 9   and Daniel Girard regarding the hearing on Plaintiffs’ class certification motion and Apple’s

10   Daubert motions. Mr. Schwartz and Mr. Girard informed me that Plaintiffs did not oppose

11   seeking to have the courtroom sealed so that both parties could discuss and refer to Apple’s

12   confidential material throughout the hearing.

13          I declare under penalty of perjury under the laws of the United States of America that the

14   foregoing is true and correct.

15                  Executed this 2nd day of February, 2021 at San Francisco, California.

16
                                                                  By: /s/ Claudia M. Vetesi______
17                                                                       Claudia M. Vetesi
18

19

20

21

22

23

24

25

26

27

28

     VETESI DECL. ISO APPLE’S UNOPPOSED ADMIN. MTN. TO SEAL THE COURTROOM                                 1
     CASE NO. 5:18-CV-02813-EJD
     sf-4418454
